Citation Nr: 0910364	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  02-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for transverse 
myelitis.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from January 1978 to January 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In February 2007, the Board noted that the Veteran's 
representative had raised a new claim of entitlement to 
service connection for arachnoiditis.  Review of the record 
does not indicate that any action has been taken pursuant to 
this claim.  As such, it is again referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  Transverse myelitis was not manifest in service or within 
a year of discharge, and is unrelated to service.

2.  A right ankle disability was not manifest in service and 
is unrelated to service, and was not caused or aggravated by 
a service- connected disease or injury.


CONCLUSIONS OF LAW

1.  Transverse myelitis was not incurred in or aggravated 
during service and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§  1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  A right ankle disability was not incurred in or 
aggravated during service, and is not proximately due to or 
the result of a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in December 2000 asked the Veteran to identify 
treatment for his claimed disabilities.  

In January 2001 the Veteran was advised of the evidence of 
record.  He was also advised of the evidence necessary to 
complete his claim.  He was asked to provide a release for 
identified private treatment records.  The Veteran was told 
how VA would assist him.  

In July 2003 the Veteran was told that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claims, but advised him that it remained his 
responsibility to ensure that VA received identified records.  
The evidence and information necessary to support a claim of 
entitlement to service connection was discussed.  The 
evidence of record was listed, and the Veteran was told how 
VA would assist him in obtaining additional pertinent 
evidence.  

Letters in June 2005 and April 2006 provided the Veteran with 
the status of his appeal.

A February 2007 letter told the Veteran of steps taken by the 
Appeals Management Center.  He was asked to identify evidence 
showing that the claimed conditions had existed from service 
to the present.  This letter also discussed the manner in 
which VA determines disability ratings and effective dates.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
available and properly identified treatment records have been 
associated with the record.  VA examinations have been 
conducted.  The Board finds that such examinations were 
adequate, in that they were conducted by neutral, skilled 
providers who accurately recited the Veteran's history and 
provided an in depth examination of the claimed disability.  
Neither the Veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The Veteran's service treatment records are negative for any 
diagnosis, complaint, or abnormal finding referable to the 
Veteran's right ankle.  They are also negative for any 
neurological diagnosis, complaint, or abnormal finding.  

The Veteran did complain of right foot pain in May 1978.  
Examination revealed a normal foot.  He presented with back 
pain in July 1978 following a football game.  He reported 
that he was stuck in the lower left quadrant of his back, 
adjacent to L1 and L2.  There were no abnormalities or 
contusions noted.  The assessment was possible internal 
hemorrhage of the left kidney.  The Veteran complained of 
foot pain in September 1980, after playing football.  

On discharge examination, the Veteran denied recurrent back 
pain; lameness, bone, joint or other deformity; arthritis, 
rheumatism, or bursitis; and paralysis.  He was found to be 
neurologically normal.  Spine and other musculoskeletal were 
also normal.  

A March 1994 assessment for the state Department of Social 
and Health Services notes the Veteran's report of acute onset 
of right lower extremity weakness and parasthesia in 1991.  
The assessment was transverse myelitis of questionable 
etiology.  

A March 1994 letter from the Veteran's VA physician indicates 
that the Veteran had a diagnosis of transverse myelitis 
resulting from a spinal cord lesion.  He noted that the 
Veteran had difficulty walking and with sensation on the 
right side of his body.  

An examination conducted for the Social Security 
Administration (SSA) in May 1995.  At that time, the Veteran 
reported a history of right trunk paresthesia and right lower 
extremity weakness of four years' duration.  The assessment 
included transverse myelitis.  

Records from H.R.J., M.D., dated from July 1998 to September 
1999 are negative for any findings pertaining to transverse 
myelitis or right ankle disability.

In April 2000, the Veteran submitted a letter authored by 
P.G., M.D.  This letter carries a date of March 5, 1981.  Dr. 
G. noted that the Veteran was periodically seen for right 
sided paresthesia, "with clinical reports forwarded from the 
Veterans Association Puget Sound health care system."  He 
concluded that the Veteran's diagnosis of transverse myelitis 
was related to severe traumatic injury to the spinal cord.  
He stated that it was "an outstanding assurance the injury 
was created from excessive activity's and ventors [sic] while 
serving the United States Government Dept of Army."  He 
noted that the signs and symptoms began before discharge 
mildly, and escalated over time and suggested that transverse 
myelitis developed in stages.  

A May 2000 VA outpatient treatment record indicates that 
transverse myelitis was diagnosed in January 1991.  The 
provider noted that at that time, the Veteran reported a 
history of eight to ten months of right lower extremity 
dysthesia and decreased strength.  He denied any history of 
trauma, stating that the symptoms came on suddenly one 
morning.  Notably, other VA treatment records also reflect a 
history of transverse myelitis in January 1991.

A VA examination was carried out in April 2001.  The 
Veteran's history was reviewed.  The examiner noted, per the 
Veteran's report, that transverse myelitis was diagnosed in 
1983 or 1984 by MRI.  He indicated that the first available 
MRI report dated to June 1992 and that the study was 
significant for abnormal signal in the thoracic cord 
extending from T5-6 to Mid T7.  He noted that at that time 
transverse myelitis was suggested, as well as other possible 
etiology.  He indicated that the Veteran had no particular 
history of back injury.  The Veteran related that he began to 
experience a cramping sensation in the groin in approximately 
1980 after playing basketball.  He denied history of injury 
to the right ankle.  After interview and physical 
examination, the impression was transverse myelitis with 
radiating pains in the right knee and right ankle with 
urinary incontinence, involuntary muscle spasms, and chronic 
pain.  

The Veteran underwent surgery in November 2001, to include 
partial inferior T4 and complete T5-7 laminectomies and 
intradural exploration with excision or lysis of subdural 
adhesions.  

In April 2003, the April 2001 VA examiner reviewed the record 
and rendered an opinion regarding the Veteran's transverse 
myelitis.  On review of the Veteran's service treatment 
records, the examiner noted that the Veteran was seen on two 
occasions for back pain related to football injuries.  He 
noted that the Veteran complained of left flank pain but not 
back pain.  He indicated that the Veteran subsequently 
recovered from those injuries and upon discharge had no 
complaints of right sided neurologic complaints or any back 
pain.  He stated that it would be expected that for the 
condition of transverse myelitis to develop, a significant 
injury had to occur to the spinal cord and that if such were 
to happen it would most likely be reflected at the time of 
injury.  He noted that he was unable to find any significant 
physical examination or history that would suggest such a 
traumatic injury.  He related that the Veteran apparently 
first began to develop right leg weakness in approximately 
1991, ten years after discharge from service.  He concluded 
that the current transverse myelitis was not likely related 
to injuries sustained during service.

An additional VA examination was conducted in April 2008.  
The examiner noted that the Veteran's claims file was 
reviewed, to include service treatment records.  The Veteran 
provided a history of recurrent sprains of both ankles 
playing football and basketball in service.  The examiner 
noted that the Veteran developed transverse myelitis in 1991.  
After physical examination, the examiner opined that the 
Veteran's right ankle condition was related to muscle 
weakness and spasticity of the right ankle due to transverse 
myelitis.  




Analysis

As an initial matter, the Board notes that the Veteran has 
not alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury. Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service- connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice- 
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the record, the Board has concluded 
that service connection is not warranted.  

With respect to the Veteran's transverse myelitis, the Board 
acknowledges that the record contains a letter from Dr. G., 
which appears to be dated in March 1981 and indicates that 
the Veteran was seen for right sided paresthesia.  In the 
March 2002 Statement of the Case, the Decision Review Officer 
noted that the letter referred to the Puget Sound Health Care 
System, which did not exist in 1981.  In its February 2007 
remand, the Board also questioned this letter, noting that it 
was curious that a letter purporting to establish nexus would 
be sought more than 15 years before an original claim was 
submitted.  At that time, the Board directed the AOJ to 
request verification of the authenticity of the letter from 
Dr. G.  Two letters were sent, and both were returned as 
undeliverable, despite the AOJ's verification of the correct 
address.  The Veteran was also informed in February 2007 that 
the AOJ was attempting to verify the authenticity of the 
letter.  He was asked to complete a release so that treatment 
records could be requested.  He did not respond.  The Board 
has attempted to clarify the information, but the Veteran has 
not fully complied.  The duty to assist is not a one-way 
street or blind alley.  In summary, the authenticity of this 
letter is doubted.  The Board's review results in an 
impression that the date of the letter has been altered.  The 
"8" appearing on the date line has an appearance that is 
different than other 8's appearing in the letter, and the 
comma following the "8" in 1981 on the date line contains a 
gap larger than other gaps within other numbers in the 
letter.  As such, the Board finds that its probative value 
with respect to the onset of transverse myelitis is 
diminished.

On the other hand, a VA physician has reviewed the record and 
concluded that transverse myelitis is not related to service.  
Such a finding comports with the record, which reflects acute 
onset of symptoms of transverse myelitis in January 1991.  As 
pointed out by the VA examiner, there is no evidence of 
spinal trauma in service and no complaints of back or 
neurological problems at discharge from service.  In essence, 
the most probative evidence points to a remote, post-service 
onset of transverse myelitis and demonstrates that such is 
not related to service.

Here, the Board is presented with a phenomenal conflict in 
the record.  The purported 1981 document reflects impairment 
during service and within one year of separation.  However, 
when the Veteran sought treatment and other federal benefits, 
he reported in March 1994 that there had been an acute onset 
in 1991.  In May 1995 he reported a four-year history.  The 
Board concludes that the reports in 1994 and 1995 are 
consistent with the more accurate historical record and far 
more probative than what we determine to be an unreliable 
record purportedly dated in 1981.  

To the extent that the Veteran reports or implies onset in 
service or shortly thereafter, he is an unreliable historian 
and the Board finds that contemporaneous records are more 
probative as to onset of this claimed disability.

The Board has also concluded that service connection is also 
not warranted for the claimed right ankle disability.  As 
discussed above, there is no indication of any diagnosis, 
complaint, or abnormal finding in the service treatment 
records pertaining to the Veteran's right ankle.  Following 
review of the record, the VA examiner opined that the 
Veteran's right ankle condition was related to muscle 
weakness and spasticity of the right ankle due to transverse 
myelitis.  The evidence demonstrates that this claimed 
disability is not related to service but rather to the 
Veteran's transverse myelitis, for which the Board has denied 
service connection.  Therefore, service connection is not 
warranted for this disability on either a direct or secondary 
basis.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service or to a service connected 
disability.  While the record demonstrates current diagnoses, 
it does not contain reliable evidence which relates 
transverse myelitis to service, or relates the right ankle 
disability to either service or a service-connected 
disability.  The Board finds that the negative record at 
service discharge and for years following service is more 
probative than the Veteran's more recent statements regarding 
onset of this disability, as well as the questionable letter 
from Dr. G.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In summary, the evidence points to a post-service onset of 
the Veteran's claimed transverse myelitis and right ankle 
disability.  There is a remarkable lack of credible evidence 
of pathology or treatment in proximity to service or within 
many years of separation.  The Board finds the negative and 
silent record to be far more probative than the Veteran's 
remote, unsupported assertions and the letter from Dr. G.  
Rather, the most probative evidence establishes that the 
post-service diagnosis not related to service.  The Board has 
considered the record and the Veteran's assertions.  However, 
the most probative evidence consists of treatment records 
reflecting onset of transverse myelitis in 1991, years after 
service discharge.  Moreover, the evidence demonstrates that 
the claimed right ankle disability is related to neither 
service nor a service-connected disability.  Absent reliable 
evidence relating these disabilities to service or service-
connected disability, the claims of entitlement to service 
connection must be denied.  

The preponderance of the evidence is against the Veteran's 
claim and the doctrine of reasonable doubt is not applicable 
in the instant appeal.  




ORDER

Entitlement to service connection for transverse myelitis is 
denied.

Entitlement to service connection for a right ankle 
disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


